Citation Nr: 1409574	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-39 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for left lower extremity polyneuropathy, evaluated as 10 percent disabling.   

3.  Entitlement to an increased rating for lumbar spine spondylolisthesis with degenerative disc disease, evaluated as 40 percent disabling.  

4.  Entitlement to an increased evaluation for partial right foot drop, evaluated as 60 percent disabling.  

5.  Entitlement to special monthly compensation (SMC) based on a need for the regular aid and attendance of another person and/or housebound status.

6.  Entitlement to restoration of entitlement to a total disability rating based on individual unemployability (TDIU) from October 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active military service from September 1960 to March 1964.  

These matters come before the Board of Veterans' Appeals (Board) following December 2008, January 2009, and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

By way of history, in a December 2008 rating decision the RO discontinued entitlement to a TDIU effective from October 1, 1999.  Testimony was offered by the Veteran in January 2008 following the RO's notice of a proposed discontinuance of benefits.  Also, in a January 2009 decision, the RO denied entitlement to increased evaluations for left lower extremity polyneuropathy, for lumbar spine spondylolisthesis with degenerative disc disease, and for partial right foot drop, as well as entitlement to SMC based on a need for the regular aid and attendance of another person/housebound.  Additionally, in a May 2009 rating decision, the RO denied a claim for entitlement to service connection for PTSD.  (As documented in a VA temporary claims folder, the claim for PTSD was perfected for appeal in October 2011.)  

In September 2011, the Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO.  In February 2012, the Board remanded the Veteran's claims (other than the claim for service connection for PTSD, which was thought not to be on appeal at that time) to VA's Appeals Management Center (AMC) in Washington, DC, for additional development.  In January 2013, the AMC issued a supplemental statement of the case (SSOC) and returned the appeal to the Board.  

In March 2013, the Board notified the Veteran by letter that the VLJ who had conducted his hearing in September 2011 was no longer employed at the Board.  The Veteran was offered another opportunity to testify at a new Board hearing.  Later in March 2013, the Board received a hearing clarification form from the Veteran requesting a Board hearing at the RO.  In a December 2013 statement, the Veteran reminded VA that he had requested a Board hearing but had not yet been scheduled for one.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.  

As discussed below, additional clarification as to those claims actually on appeal may be necessary during the Veteran's Board hearing.  

Since the Board's February 2012 remand, statements from the Veteran in May 2012 and August 2012 appear to suggest a desire to withdraw from appeal the claims of entitlement to increased evaluations for left lower extremity polyneuropathy, for lumbar spine spondylolisthesis with degenerative disc disease, and for partial right foot drop.  In one of two May 2012 statements (see Vol. #8 of claims folders), the Veteran commented as follows:

I do not w[a]nt my appeal to be based on [a] fraud[u]lent C&P test[.]  Therefore I respectively request that my appeal on my back [and] legs be sto[p]ped.  

A later May 2012 statement, located in the Veteran's temporary claims folder, reflects that he wished his appeal on his back, legs, and feet to be "discontinued."  In July 2012, the Veteran commented:  

I ask that my appeal involving my back and nerve system be cancelled because of criminal acts by C&P in North Little Rock . . . 

The AMC's January 2013 SSOC has continued to list the noted claims as being on appeal, as has a December 2013 Appellant's Post-Remand Brief from the Veteran's representative.  Given the representation by the Veteran's representative, it is unclear if the Veteran does in fact wish to withdraw from appeal the claims for increased evaluations for left lower extremity polyneuropathy, for lumbar spine spondylolisthesis with degenerative disc disease, and for partial right foot drop.  The Board hearing to be scheduled in accordance with this remand will allow for clarification.  

Also of note, the Veteran sought a waiver of the overpayment of VA benefits resulting from the discontinuance of his TDIU award.  At around the same time, the Veteran was also appealing the discontinuance of his TDIU benefits.  The RO issued a statement of the case (SOC) regarding his TDIU benefits in October 2008.  In December 2008, the Milwaukee, Wisconsin RO issued an SOC with respect to his claim for a waiver of overpayment in the amount of $105,528.00.  Later in December 2008, the RO received a VA Form 9 (Appeal to Board of Veterans' Appeals) from the Veteran in which box 9A was checked indicating that the Veteran wished to appeal all the issues listed on the SOC and any SSOC that the RO had sent to him.  It appears that the VA Form 9 was accepted as perfecting an appeal on the question concerning the discontinuance of the Veteran's TDIU benefits but not with regard to the issue of waiver of overpayment.  Subsequent statements from the Veteran following receipt of the VA Form 9 reference the term "overpayment."  (see Vol. #6 of the claims folders.)  

In Evans v. Shinseki, 25 Vet. App. 7 (2011), the United States Court of Appeals for Veterans Claims (Court) held that a claimant who checked box 9A on his VA Form 9 indicating a desire to appeal all claims listed in the SOC did not limit those claims before the Board by specifying on the VA Form 9 arguments as to some, but not all, of the claims presented in the SOC.  The Court further held that in the case of any ambiguity of a VA Form 9, VA has a duty, under its own regulations, to notify the claimant of such and allow for clarification.  See Id at 14; see also 38 C.F.R. § 20.101(d) (2013).  

In light of the Court's holding in Evans, it is unclear to the Board whether the Veteran intended to perfect an appeal to his claim for a waiver of overpayment in the amount of $105,528.00.  (His representative has not made argument in this regard.)  The scheduled Board hearing with the Veteran will allow for clarification of this point as well.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a hearing before a member of the Board sitting at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing.  (The Veteran and his representative should prepare to address the questions set out above with regard to the exact nature of the issues on appeal.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

